DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-10, 15, 18, and 19, in the reply filed on October 24, 2022 is acknowledged.  Claims 11-14, 16, and 17 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2016/087522 to Dauner et al. (an English translation with numbered paragraph citations obtained from the European Patent Office website is referred to) (“Dauner”).
With regard to Claims 1 and 4, Dauner discloses a textile product comprising a thermally bonded nonwoven fabric containing carrier fibers and binder fibers.  See, e.g., Paragraphs [0014] to [0019].  Dauner discloses that the textile is thermoformed to provide a molded article useful in motor vehicles.  Paragraphs [0045], [0061], and [0062].    Dauner discloses that the nonwoven fabric can comprise structure fibers comprising polyethylene terephthalate and binder fibers having a polyethylene terephthalate core.  Paragraph [0068].  Dauner also teaches that the sheath component is polyamide 12, id., which is a semi-crystalline polymer.  With regards to the melting point of the sheath, Dauner discloses that the melting point of the binder fiber can be in the range of 100 to 250 degrees C., in particular 130 degrees C. to 220 degrees C.  Paragraph [0029].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the sheath component of the binder disclosed by Dauner with a melting point in the range of 90 degrees C. to 175 degrees C., since the range of melting temperatures taught by Dauner overlaps with the claimed range, and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With regard to Claim 2, Dauner discloses that the structural fiber has a dtex in the range of 1 to 100, particularly in the range of 6 to 50, and has one example of 6.7 dtex.  Paragraphs [0038] and [0070].  With regard to Claim 3, Dauner teaches the binder fiber has a dtex of about 6.7.  Paragraph [0082].  With regard to Claim 5, Dauner teaches the sheath comprises 20% to 50%, preferably 25% to 35%, of the bicomponent fiber.  Paragraph [0033].  With regard to Claim 7, the second bicomponent fiber is optional in Claim 1.  With regard to Claim 8, Dauner teaches the structural fibers make up 70% of the nonwoven and the binder fibers make up 30% of the nonwoven.  Paragraph [0034].  With regard to Claim 19, Dauner discloses that an additive in the form of a dye can be added to the nonwoven fabric.  Paragraph [0043].

Claims 6, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dauner in view of European Patent Application Publication No. 3,165,658 to Konigbauer et al. (“Konigbauer”).
With regard to Claim 6, Dauner does not disclose adding a polar compound to the fibers.  Konigbauer is also related to molded articles useful for motor vehicles.  See, e.g., Abstract, entire document.  Konigbauer teaches that bicomponent fibers can be provided with a polar additive to provide repellent properties.  Paragraph [0014].  Konigbauer teaches the polar additive can be a fluorinated or per-fluorinated short chain molecule with a chain length in the range of C4-C14.  Paragraph [0015].  Konigbauer teaches that such an additive provides resistance to dirty road water, oil, and other liquids.  Paragraph [0008].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the bicomponent fibers disclosed by Dauner with a polar additive providing repellent oleophobic properties in order to improve resistance to dirty road water, oil, and other liquids, as shown to be known by Konigbauer.  With regard to Claims 9, 10, and 15, Konigbauer teaches that the polyethylene terephthalate nonwoven molded article can be used as a wheel arch panel, and that such a panel is formed by consolidating multiple fibrous layers.  Paragraphs [0043] to [0045].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a multilayer composite of the nonwoven fabric disclosed by Dauner in order to provide a vehicle panel suitable for use as a wheel arch shell, as shown to be known Konigbauer.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dauner in view of U.S. Patent Application Publication No. 2003/0176131 to Tilton (“Tilton”).
With regard to Claim 18, Dauner does not disclose second bicomponent fibers different from the first bicomponent fibers.  Tilton is also related to nonwoven materials suitable for use in vehicular panels.  See, e.g., Abstract, paragraph [0002], entire document.  Tilton teaches that using a mixture of low melt bicomponent fiber and high melt bicomponent fiber (different from the low melt bicomponent fiber) provides improvement in the elastic modulus of the molded article.  Paragraphs [0007] and [0017].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a second low melt bicomponent binder fiber to the nonwoven molded article disclosed by Dauner in order to provide improved performance to the elastic modulus, as shown to be known by Tilton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789